IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 27, 2009

                                       No. 08-30779                    Charles R. Fulbruge III
                                                                               Clerk

JAMES L. FAHRENHOLTZ, also known as Jimmy Fahrenholtz

                                                   Plaintiff - Appellant
v.

JAY DARDENNE, In his official capacity as Louisiana Secretary of State and
Commissioner of Elections

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:08-CV-4098


Before BARKSDALE, DeMOSS and STEWART, Circuit Judges.
PER CURIAM:*
       In appealing the dismissal of his application for injunctive and declaratory
relief in an election-qualification dispute, James Fahrenholtz contests the
district court’s res-judicata determination. That issue need not be decided,
because this action is barred by the Rooker-Feldman doctrine. AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30779

                                         I.
      In July 2008, Fahrenholtz filed to be a candidate in that year’s election for
the United States House of Representatives. His candidacy was challenged in
state district court. That action contended Fahrenholtz was ineligible because
he had falsely certified his eligibility under the Louisiana Campaign Finance
Disclosure Act, L A. R EV. S TAT. A NN . § 18:1481 (2004), et seq. Also named as a
defendant was Jay Dardenne, Louisiana’s Secretary of State and the appellee in
the action at hand.
      Louisiana election law requires a candidate to certify, inter alia, that “he
does not owe any outstanding fines, fees, or penalties pursuant to the Campaign
Finance Disclosure Act”.      L A. R EV. S TAT. A NN. § 18:463(A)(2)(a)(v) (2004).
Although Fahrenholtz signed a certification to this effect, he owed approximately
$15,000 in fines and fees. As a result, the state district court held Fahrenholtz
was disqualified from running in the 2008 election.
      The Louisiana Court of Appeal affirmed. Williams v. Fahrenholtz, 990 So.
2d 99 (La. Ct. App. 2008).       That court declined to consider Fahrenholtz’
constitutional challenge to the state district court’s interpretation of the statute,
ruling it had not been properly raised under Louisiana procedural law. Id. at
102 n.1.
      The Supreme Court of Louisiana denied Fahrenholtz’ application for a writ
of certiorari. Williams v. Fahrenholtz, 986 So. 2d 671 (La. 2008). As a result of
these proceedings, Secretary Dardenne removed Fahrenholtz’ name from the
ballot.
      In August 2008, in federal district court, Fahrenholtz filed an Application
for Temporary Restraining Order, Preliminary and Permanent Injunction. He
contended the state-court decisions, and the subsequent removal of his name,
violated the Supremacy Clause of the United States Constitution by adding
additional eligibility requirements for federal-office candidates. Fahrenholtz

                                         2
                                   No. 08-30779

requested that Secretary Dardenne be barred from removing Fahrenholtz’ name
from the ballot.    Fahrenholtz also sought a declaration that the relevant
certification requirements do not apply to candidates for the United States
House of Representatives.
      In opposition, Secretary Dardenne asserted, inter alia, that the issue of the
constitutionality of the requirements was barred by res judicata. The district
court agreed and dismissed with prejudice.
                                         II.
      Fahrenholtz challenges the res-judicata determination.              Secretary
Dardenne counters both that the district court correctly concluded the action was
barred by res judicata; and, alternatively, that it is barred by the Rooker-
Feldman doctrine. The res-judicata issue need not be decided, because the
Rooker-Feldman doctrine bars this action.
                                         A.
      A res-judicata ruling is reviewed de novo. E.g., Test Masters Educ. Servs.,
Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). “In deciding the preclusive
effect of a state court judgment in federal court, we are guided by the full faith
and credit statute, [28 U.S.C. § 1738] . . . . Accordingly, we must look to the state
that rendered the judgment to determine whether the courts of that state would
afford the judgment preclusive effect.” In re Gober, 100 F.3d 1195, 1201 (5th Cir.
1996). Because a Louisiana state court rendered the judgment, which Secretary
Dardenne urges as being res judicata, Louisiana substantive law controls this
analysis.
      Louisiana law bars relitigation both of issues raised in a prior action or
those that could have been raised. Mandalay Oil & Gas, L.L.C. v. Energy Dev.
Corp., 867 So. 2d 709, 713 (La. Ct. App. 2002). “To maintain a plea of res
judicata, the formula derived in Louisiana jurisprudence states there must be
identity in the two suits as to the thing demanded, the demand must be founded

                                         3
                                  No. 08-30779

on the same cause of action, and the demand must be between the same parties.”
Watson v. Amite Milling Co., 504 So. 2d 1149, 1152 (La. Ct. App. 1987).
      At least two Louisiana Courts of Appeal have held that, “where the
plaintiff and defendant in the present action were codefendants in a prior action
filed by another plaintiff, the parties were not identical as required for an
exception of res judicata to apply”. Fitch v. Vintage Petroleum, Inc., 608 So. 2d
286, 289 (La. Ct. App. 1992) (quoting Amerson v. La. Dep’t of Transp. & Dev., 570
So. 2d 51, 54 (La. Ct. App. 1990)). Because Secretary Dardenne and Fahrenholtz
were codefendants in the state-court action, but are opposing parties in this
action, Louisiana’s doctrine of res judicata appears inapplicable.
                                       B.
       As noted, we need not determine whether res judicata applies, however,
because this action is barred by the Rooker-Feldman doctrine.                 This
doctrine–developed in two Supreme Court decisions, Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983)–provides: “lower federal courts lack the power to modify or
reverse state court judgments because 28 U.S.C. § 1257 vests exclusive
jurisdiction to review or modify a state court judgment in the Supreme Court”.
LAC Real Estate Holdings, L.L.C. v. Biloxi Marsh Lands Corp., 2009 WL 937165,
at *2 (5th Cir. 8 Apr. 2009) (unpublished). Accordingly, the Rooker-Feldman
doctrine bars district courts from considering “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and
rejection of those judgments”. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005).
      Fahrenholtz contends: “There was no constitutional violation until the
State Court made its decision”. Therefore, he falls squarely within the range of
cases Exxon places under the reach of the Rooker-Feldman doctrine.

                                        4
                                 No. 08-30779

Fahrenholtz “filed suit in federal court after the state proceedings ended,
complaining of an injury caused by the state-court judgment and seeking review
and rejection of that judgment”. Exxon, 544 U.S. at 291. Accordingly, the
district court could have dismissed this action under the Rooker-Feldman
doctrine.
       As discussed, the Louisiana court applied its own procedural rules in
concluding Fahrenholtz had not properly raised his constitutional issue. (We,
of course, generally respect state-court procedural determinations. See, e.g.,
Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 2007).) The Louisiana judgment,
therefore, does not address the constitutionality of applying a certification
requirement to federal-office candidates.    Similarly, we express no opinion
regarding the constitutionality of these requirements. To the extent Fahrenholtz
may state a viable constitutional claim, it must be addressed in a future action,
not in this de facto appeal from a state-court judgment.       Needless to say,
Fahrenholtz’ making that claim in a future action, if any, would not be barred
by res judicata.
                                      III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                       5